OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 15, 1954 under the name of Robert John Connolly.
On March 23,1981 the respondent pleaded guilty in the County Court, Nassau County, to the charge of grand larceny in the third degree, a class E felony (see Penal Law, § 155.30). On May 20, 1981 the respondent was sentenced to serve an indeterminate sentence of imprisonment having a maximum term of three years and a minimum of one year.
Pursuant to subdivision 4 of section 90 of the Judiciary Law, the respondent ceased to be an attorney and counselor at law in this State upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
*485Damiani, J. P., Titone, Lazer, Mangano and Boyers, JJ., concur.